DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 17 May 2022 for the application filed 21 June 2019 which claims priority to PRO 62/688,909 filed 22 June 2018.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (US 2007/0023571) in view of Obviousness.
- Regarding Claim 1. Kawai discloses a blended wing body aircraft (10, fig. 1-5) comprising:
an airfoil-shaped center body (12) having a lower side and an upper side opposed to the lower side (illustrated by fig. 5), wherein: 

    PNG
    media_image1.png
    572
    810
    media_image1.png
    Greyscale
the center body (12) has a central chord extending from a leading edge of the center body (12) to a trailing edge of the center body (12, fig. 2 illustrates that a central chord exists through the center of the aircraft as the aircraft is symmetrically shaped); 
the lower side of the center body (12) has a lowest point (see annotated fig. 5) located between a first location forward of a pivot point (see annotated fig. 5) about which the aircraft rotates during take-off and a second location aft of the pivot point (see annotated fig. 5);
wherein the lower side of the center body between a nose (86) and main landing gear (88) of the aircraft (10) is convex (fig. 5 illustrates the convex shape of the lower side), and upon procession of the aircraft (10) down a runway during a takeoff and while both the nose (86) and the main landing gear (88) are in engagement with a ground (inherently required while the aircraft is proceeding down a runway), a channel is defined between the ground and the lower side of the center body (12, fig. 5 illustrates a channel between the lower side and ground), and a height of the channel is minimal at a single location corresponding to said lowest point (annotated fig. 5 illustrates the lowest point being the location where the channel is minimal at a single location. Kawai does not explicitly disclose the first location is at a first distance corresponding to 10% of a length of the central chord forward of the pivot point.  Kawai discloses the first location at a first distance corresponding to approximately 12% of a length of the central chord forward of the pivot point.
However, Kawai discloses the claimed invention except for the first location at a first distance corresponding to 10% of the length of the central chord forward of the pivot point.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to shift the first distance aft by approximately 2%, or whatever % was determined appropriate for optimization of the aircraft, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Further, the examiner contends that shifting the position of the first distance would not have modified the operation of the aircraft in an unknown manner, resulting in the recitation of the location being held unpatentable, as optimization of the system is considered to be within the purview of one of ordinary skill in the art. Additionally, given the recitation of the location being moved along the central chord within the dependent claims, the criticality of the lowest point location is brought into question.
- Regarding Claim 2. Kawai as modified discloses the aircraft of claim 1, wherein the pivot point (see annotated fig. 5) has an axial location along the central chord of a contact point between the aircraft (10) and the ground (the pivot point is at the location along which the landing gear is attached to the aircraft allowing it to be along the central chord of a contact point between the aircraft and the ground).
- Regarding Claim 3. Kawai as modified discloses the aircraft of claim 1, wherein the pivot point (see annotated fig. 5) has an axial location along the central chord of a contact point between the main landing gear (88) of the aircraft (10) and the ground (the pivot point is the attachment location of the main landing gear).
- Regarding Claim 4. Kawai as modified discloses the aircraft of claim 1, wherein the pivot point (see annotated fig. 5) has an axial location along the central chord of the main landing gear (88) of the aircraft (10, the pivot point is the location of the main landing gear).
- Regarding Claim 5. Kawai as modified discloses the aircraft of claim 1, wherein the second location is at a second distance (see annotated fig. 5) corresponding to 5% of the length of the central chord aft of the pivot point (see annotated fig. 5, the second location is located aft of the pivot point 5%, the second location has no structural relationship aside from being aft of the pivot point).
- Regarding Claim 13. Kawai as modified discloses the aircraft of claim 1, wherein the lowest point (see annotated fig. 5) is located forward of the pivot point (see annotated fig. 5, which illustrates the lowest point forward of the pivot point).
- Regarding Claim 14. Kawai as modified discloses the aircraft of claim 1. The examiner further contends that one of ordinary skill in the art is capable of determining the proper location of the lowest point first distance to optimize performance of the aircraft, allowing for one of ordinary skill to place the lowest point (see annotated fig. 5)  located within a distance corresponding to 8% of the length of the central chord forward of the pivot point (see annotated fig. 5, which illustrates the lowest point at roughly 50% and the pivot point at roughly 62% of the central chord, as detailed within claim 1, determination of the location of the first location does not alter the operation of the aircraft in any unknown way allowing for one or ordinary skill in the art to move the first location as required to optimize performance of the aircraft).
- Regarding Claim 15. Kawai as modified discloses the aircraft of claim 14.  The examiner further contends that one of ordinary skill in the art is capable of determining the proper location of the lowest point first distance to optimize performance of the aircraft, allowing for one of ordinary skill to place the lowest point (see annotated fig. 5) located within a distance corresponding to 6% of the length of the central chord forward of the pivot point (see annotated fig. 5, which illustrates the lowest point at roughly 50% and the pivot point at roughly 62% of the central chord, as detailed within claim 1, determination of the location of the first location does not alter the operation of the aircraft in any unknown way allowing for one or ordinary skill in the art to move the first location as required to optimize performance of the aircraft).
- Regarding Claim 16. Kawai as modified discloses the aircraft of claim 15. The examiner further contends that one of ordinary skill in the art is capable of determining the proper location of the lowest point first distance to optimize performance of the aircraft, allowing for one of ordinary skill to place the lowest point (see annotated fig. 5) located within a distance corresponding to 4% of the length of the central chord forward of the pivot point (see annotated fig. 5, which illustrates the lowest point at roughly 50% and the pivot point at roughly 62% of the central chord, as detailed within claim 1, determination of the location of the first location does not alter the operation of the aircraft in any unknown way allowing for one or ordinary skill in the art to move the first location as required to optimize performance of the aircraft).
- Regarding Claim 17. Kawai as modified discloses the aircraft of claim 16. The examiner further contends that one of ordinary skill in the art is capable of determining the proper location of the lowest point first distance to optimize performance of the aircraft, allowing for one of ordinary skill to place the lowest point (see annotated fig. 5) located within a distance corresponding to 2% of the length of the central chord forward of the pivot point (see annotated fig. 5, which illustrates the lowest point at roughly 50% and the pivot point at roughly 62% of the central chord, as detailed within claim 1, determination of the location of the first location does not alter the operation of the aircraft in any unknown way allowing for one or ordinary skill in the art to move the first location as required to optimize performance of the aircraft).
- Regarding Claim 18. Kawai as modified discloses the aircraft of claim 1, wherein the pivot point (see annotated fig. 5) has an axial location that is between 50% and 75% of the length of the central chord from the leading edge of the center body (see annotated fig. 5 which illustrates the pivot point between 50 and 75%, at roughly 60% of the central chord).
- Regarding Claim 19. Kawai discloses a blended wing body aircraft (10, fig. 1-5) comprising: 
an airfoil-shaped center body (12) having a lower side and an upper side opposed to the lower side (fig. 4-5 illustrate the lower and upper sides), the center body (12) having a central chord extending from a leading edge of the center body (12) to a trailing edge of the center body (12, annotated fig. 5 illustrates the central chord); and 
a nose landing gear (86) and a main landing gear (88) for supporting the aircraft (10) on a ground, the main landing gear (88) being located aft of the nose landing gear (86) relative to the central chord, the main landing gear (88) defining a pivot point (see annotated fig. 5) about which the aircraft (10) rotates during take-off, 
wherein the lowest point (see annotated fig. 5) is located between a first location forward of the pivot point and a second location aft of the pivot point (see annotated fig. 5). Kawai does not explicitly disclose the first location is at a first distance corresponding to 10% of a length of the central chord forward of the pivot point;
wherein the lower side of the center body (12) between the nose (86) and the main landing gear (88) of the aircraft (10) is convex (fig. 5 illustrates the center body as convex between the landing gear), and upon procession of the aircraft (10) down a runway during a takeoff and while both the nose (86) and the main landing gear (88) are in engagement with the ground, a channel is defined between the ground and the lower side of the center body (12, fig. 5 illustrates a channel between the lower side and ground), and a height of the channel is minimal at a single location corresponding to said lowest point (annotated fig. 5 illustrates the lowest point being the location where the channel is minimal at a single location. Kawai does not explicitly disclose the first location is at a first distance corresponding to 10% of a length of the central chord forward of the pivot point.  Kawai discloses the first location at a first distance corresponding to approximately 12% of a length of the central chord forward of the pivot point.
However, Kawai discloses the claimed invention except for the first location at a first distance corresponding to 10% of the length of the central chord forward of the pivot point.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to shift the first distance aft by approximately 2%, or whatever % was determined appropriate for optimization of the aircraft, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Further, the examiner contends that shifting the position of the first distance would not have modified the operation of the aircraft in an unknown manner, resulting in the recitation of the location being held unpatentable as optimization of the system is considered to be within the purview of one of ordinary skill in the art. Additionally, given the recitation of the location being moved along the central chord within the dependent claims, the criticality of the lowest point location is brought into question.
- Regarding Claim 20. Kawai as modified discloses the aircraft of claim 19, wherein the pivot point (see annotated fig 5) has an axial location along the central chord of a contact point along the central chord between the main landing gear (88) of the aircraft (10) and the ground (fig. 5 illustrates the pivot point at the main landing gear location).

Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai as modified in view of Page (US 2018/0001999).

    PNG
    media_image2.png
    428
    756
    media_image2.png
    Greyscale
- Regarding Claim 6. Kawai as modified discloses the aircraft of claim 1, but does not disclose wherein the lowest point is located aft of the pivot point.
However, Page discloses a similar aircraft (fig. 1-3) wherein the lowest point (see annotated fig. 1b) is located aft of the pivot point (see annotated fig. 1b, with the underside of the fuselage of Page appearing to be level throughout the length of the fuselage aside from the nose and tail, which provide an overall convex shape to the center body, the “lowest point” of the fuselage can be interpreted as being any point along the fuselage, and in the current instance, as being located aft of the pivot point).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the aircraft of Kawai to incorporate the location of the lowest point being aft of the pivot point as disclosed by Page to allow for a small downward force at the rear of the wing from the flight controls surfaces to cause the aircraft to rotate for takeoff, allowing for a reduced takeoff speed and distance as disclosed in [0035] of Page. Further, the examiner contends that shifting the position of the first distance would not have modified the operation of the aircraft in an unknown manner, resulting in the recitation of the location being held unpatentable as optimization of the system is considered to be within the purview of one of ordinary skill in the art. Additionally, given the recitation of the location being moved along the central chord within the dependent claims, the criticality of the lowest point location is brought into question.
- Regarding Claim 7. Kawai as modified discloses the aircraft of claim 6.  Page further discloses wherein the lowest point is located within a distance corresponding to 3% of the length of the central chord aft of the pivot point (see annotated fig. 1b, in the current instance, the lowest point is interpreted as being located aft of the pivot point within a range of 0-20% of the central chord of the aircraft as the lowest point is even across the lower fuselage of the aircraft, allowing Page to satisfy any recitation of the distance).
- Regarding Claim 8. Kawai as modified discloses the aircraft of claim 6.  Page further discloses wherein the lowest point is located within a distance corresponding to 5% of the length of the central chord aft of the pivot point (see annotated fig. 1b, in the current instance, the lowest point is interpreted as being located aft of the pivot point within the range provided).
- Regarding Claim 9. Kawai as modified discloses the aircraft of claim 6.  Page further discloses wherein the lowest point is located within a distance corresponding to 6% of the length of the central chord aft of the pivot point (see annotated fig. 1b, in the current instance, the lowest point is interpreted as being located aft of the pivot point within the range provided).
- Regarding Claim 10. Kawai as modified discloses the aircraft of claim 6.  Page further discloses wherein the lowest point is located within a distance corresponding to 8% of the length of the central chord aft of the pivot point (see annotated fig. 1b, in the current instance, the lowest point is interpreted as being located aft of the pivot point within the range provided).
- Regarding Claim 11. Kawai as modified discloses the aircraft of claim 6.  Page further discloses wherein the lowest point is located within a distance corresponding to 10% of the length of the central chord aft of the pivot point (see annotated fig. 1b, in the current instance, the lowest point is interpreted as being located aft of the pivot point within the range provided).
- Regarding Claim 12. Kawai as modified discloses the aircraft of claim 6.  Page further discloses wherein the lowest point is located within a distance corresponding to 15% of the length of the central chord aft of the pivot point (see annotated fig. 1b, in the current instance, the lowest point is interpreted as being located aft of the pivot point within the range provided).
Response to Arguments
Applicant's arguments, see pages 5-7, filed 17 May 2022 have been fully considered but they are not persuasive.
Regarding the applicant’s arguments against the Page reference, the Kawai reference is being used as the main reference given the convex lower side shape of the blended wing body aircraft of Kawai, rendering the arguments against Page moot.  Further, the continued recitation of various locations for the “lowest point” of the fuselage (found within claims 6-12 and 13-18) brings into doubt the criticality of the location, allowing for the lower side of Kawai to be within what the examiner contends is a reasonable proximity of the locations recited, with Page providing the teaching for moving the lowest point aft of the pivot point, and provided that shifting the position of the first distance would not have modified the operation of the aircraft in an unknown manner, resulting in the recitation of the location being held unpatentable as optimization of the system is considered to be within the purview of one of ordinary skill in the art.
Regarding the applicant’s arguments against the complexity of the system of Page, the arguments are moot in light of the Kawai reference, which illustrates a convex lower side shape without the use of adjustable height landing gear.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303)297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        31 May 2022